Citation Nr: 0910893	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC) for the loss of use of a creative organ.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted a special monthly 
compensation based upon the Veteran's loss of use of a 
creative organ, among other claims. 

The Veteran indicates in his August 2007 substantive appeal 
that he is seeking a 20 percent disability evaluation for his 
service-connected prostate cancer in addition to an increased 
SMC disability evaluation.  A November 2007 rating decision 
increased his prostate cancer disability evaluation to 20 
percent which represented a total grant of the benefits he 
sought on appeal for that condition.  Therefore, only the 
Veteran's increased SMC disability evaluation is before the 
Board for its consideration.

In a March 2007 letter the Veteran wrote that he no longer 
wanted to be represented by the Tennessee Department of 
Veterans Affairs or any other designated representative.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rate for 
SMC based upon loss of a creative organ.


CONCLUSION OF LAW

The Veteran has no legal entitlement to a higher rate of SMC 
for loss of use of a creative organ.  38 U.S.C.A. §§ 1114(k), 
1155 (West 2002), 38 C.F.R. § 3.350(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of entitlement to SMC due to the 
Veteran's service-connected prostate condition.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Further, VA's General Counsel has held that the notice and 
assistance requirements of the VCAA are not applicable where 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
The General Counsel reasoned that there was no reasonable 
possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and not the facts.  
Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

As discussed below there is no legal or regulatory basis 
under which the Veteran could be awarded a higher rate of SMC 
for loss of use of a creative organ.  As the outcome is 
determined by the law and not the facts, there is no 
assistance that would be reasonably likely to assist him in 
substantiating the claim.  

In any event, VA has met the duty to assist the Veteran in 
the development of his appeal.  The Veteran's service 
treatment records, VA treatment records and private treatment 
records have been obtained.  The Veteran has been afforded VA 
examinations and sufficient medical opinions have been 
obtained.

As the Veteran has indicated that there is not any 
outstanding pertinent evidence, the Board may proceed with 
consideration of his claim.

Loss of Use of a Creative Organ

The Veteran was granted service connection for prostate 
cancer in a March 2005 rating decision, and is in receipt of 
a 20 percent disability evaluation for that condition.  
Noncompensable disability evaluations for erectile 
dysfunction, as well as entitlement to SMC based upon the 
loss of use of a creative organ, were granted in a May 2006 
rating decision.  The Veteran's erectile dysfunction and SMC 
were considered to have been caused by his service-connected 
prostate cancer.

SMC is a special statutory award granted in addition to 
awards based on the schedular evaluations provided by the 
diagnostic codes in VA's rating schedule.  Claims for SMC, 
other than those pertaining to one-time awards and an annual 
clothing allowance, are governed by 38 U.S.C.A. § 1114(k) 
through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The 
rate of SMC compensation shall be $91.00 per month, adjusted 
annually, for each such loss, independent of any other 
awarded compensation.  38 U.S.C.A. § 1114(k).

Impotence is tantamount to loss of use of a creative organ.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).

The Veteran reported a total inability to obtain and maintain 
erections sufficient for vaginal penetration with ejaculation 
since his March 2005 radical retropubic prostatectomy, 
despite the use of oral agents, in his May 2006 VA 
examination.  A diagnosis of total erectile dysfunction, 
secondary to radical surgery for prostate cancer, was made.  
Consistent symptoms were reported in an October 2007 VA 
examination and his previous diagnosis was continued.

The Veteran is currently in receipt of SMC for loss of use of 
his creative organ.  The statute and applicable regulation do 
not provide for a higher rate of SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k).

In his August 2007 substantive appeal, the Veteran inquires 
how SMC rates are calculated, and states that the rate he 
receives he computed at a rate far below what he considers to 
be "reasonable and fair."  SMC rates are determined by 
statute and are not subject to the Board's discretion.  While 
the Board is sympathetic to the Veteran's contention that the 
SMC compensation rate is inadequate to compensate him for his 
condition, it is specifically prohibited from granting 
benefits that are not authorized by law.  See 38 U.S.C.A. § 
7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying 
on OPM v. Richmond, 496 U.S. 414, 424 (1990)).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  SMC, however, is not 
provided under the rating schedule, and there is no 
regulatory provision for providing a higher rate than those 
provided by law.

The Board has considered the doctrine of reasonable doubt, 
but the doctrine is inapplicable, because the outcome does 
not turn on a weighing of the facts, but is controlled by the 
law. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rate of SMC for loss of use of a 
creative organ is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


